EXHIBIT 10.1

 

 

EXECUTIVE STAFF BONUS

PLAN DESCRIPTION

FY06

 

 

ELIGIBLE POSITIONS:

Members of Executive Leadership Team – ELT (Executive Vice Presidents)

Members of Product Leadership Team – PLT

Senior Vice Presidents

 

Bonus Plan Description

 

Bonus pool will be established based on a percentage of the base salary, as
follows, which creates the Target Bonus. The basic premise is that the higher
one is in the organization, the more their total compensation is “at risk”.

 

A. TARGET BONUS AMOUNTS:

 

CEO:

   100% of base salary (weighted on total Company Performance, bookings and
contribution achievement).

Executive Vice Presidents (ELT):

   75% of base salary (weighted on total Company Performance, bookings and
contribution achievement) with the exception of the WWFO executive who is
weighted 50% on Company Performance and 50% on World Wide Field Operations
Performance. Senior Vice Presidents:    50% of base salary (weighted on total
Company Performance, revenue and contribution achievement).

 

B. BONUS POOL THRESHOLD

 

The bonus pool will be funded by BEA Systems actual Contribution for the bonus
periods, assuming that a threshold of 90% of the operating plan is achieved for
Contribution and 90% of the operating plan is achieved for Revenue. The pool
will be funded by Contribution (up to 50% of Contribution) and will be paid out
as outlined below, provided that the general employee bonus is funded at least
by 40% of their targets for the period.

 

C. PAYOUT CRITERIA

 

The bonus is comprised of a Revenue and a Contribution component. 50% of the
payout is based on Contribution achievement and 50% of the payout is based upon
Revenue achievement and the above thresholds must be met for a payout on either
component.

 

For the Company Performance calculation:

 

For ELT Members: The CEO has discretion to lower an ELT Member’s bonus if their
Employee Satisfaction metric and Voluntary Turnover percentage have trended
negatively, year over year.

 

Revenue equals bookings. For all other executives, Revenue equals recognized
revenue for the period.

 

09/02/05

COMPANY CONFIDENTIAL



--------------------------------------------------------------------------------

Calculation of the bonuses will be based on the following formula and should the
plan be exceeded at either level (Contribution or Revenue), then the following
accelerators, up to 150% of bonus target, will apply:

 

Actual Achievement

--------------------------------------------------------------------------------

Operating Plan Goal

  

:             % Achievement

   

 

% Achievement

--------------------------------------------------------------------------------

 

Payout

--------------------------------------------------------------------------------

    

less than 90%

  0     

90% (threshold)

  1% = 1.00X     

>100%

  1% =1.5X up to 150% of target     

 

For the WWFO Executive, where the bonus targets are weighted on Total Company
Performance and Field Performance, a separate calculation will be done for each
entities’ performance (Company and Field ). The total bonus paid out cannot
exceed 150% of either target (Company or Field Performance), and
under-performance in one, either Company or Field, cannot be supplemented by the
other component.

 

For example, if achievement for the Company component is 2.5x and achievement
for the Field component is 1X, the payout will be 1.5X and 1X respectively.

 

D. PAYOUT FREQUENCY

 

A semi-annual payout schedule and performance cycle will be observed.

 

E. PROVISIONS THAT APPLY TO ALL BONUSES

 

  1. Should the total pool, funded by 50% of Contributions, not be large enough
to disburse amounts to all participants as indicated above, then the employees’
base salary, as a percentage of total base salaries of all participants, will be
used to prorate and distribute the pool.

 

  3. The Executive must be employed an entire quarter to receive an allocation
for the period and be employed at the time of the payout to receive any bonus.
An employee may be removed from the plan at any time, at management discretion.

 

  4. BEA Management reserves the right to modify this plan at any time, in its
sole discretion. Should an acquisition or significant business initiative change
the revenue and/or contribution operating plan, the plan, for the purposes of
this bonus, may be modified and a new plan will go into effect at the start of
the quarter following this initiative. This document does not create a contract
of employment, nor does it change one’s “at-will” employment status, nor does it
provide a guarantee of a bonus in any BEA geography.

 

  5. An Executive can be in only one bonus plan or variable plan at any time.
Should an employee transfer from this plan to another bonus plan, their
participation will cease and there will be no pro-ration for partial
quarters/year. Additionally, changes to one’s base or bonus target %, as a
result of merit increases, equity adjustments or promotions, will take effect in
the next full bonus period, unless the change occurs on the first day of the new
bonus period (i.e May 1).

 

09/02/05

COMPANY CONFIDENTIAL